                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION


 CHEIKH HOWARD GWINGUE,                             )
                                                    )
                 Petitioner,                        )
                                                    )
         v.                                         )   CIVIL ACTION NO. 5:18-CV-15 (MTT)
                                                    )
 Warden DON BLAKELY,                                )
                                                    )
                 Respondent.                        )
                                                    )

                                              ORDER

       Before the Court is the Petitioner’s objection to the Recommendation of

Magistrate Judge Charles H. Weigle (Doc. 16). Doc. 19. The Magistrate Judge

recommended granting the Respondent’s motion to dismiss the Petitioner’s application

for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C. § 2254 because the Petitioner

had not exhausted his “‘remedies available in the courts of the State.’” Id. at 2 (quoting

28 U.S.C. § 2254(b)(1)(A)). The Magistrate Judge also recommended denying a

certificate of appealability. Id. The Court previously reviewed the Recommendation

(Doc. 16), and accepted and adopted the findings, conclusions, and recommendations

of the Magistrate Judge after the deadline to file an objection to the Recommendation

had passed. 1 Doc. 17. The Petitioner then objected to the Recommendation. Doc. 19.



1 The Magistrate Judge’s Recommendation notified the parties that they each may serve and file written

objections to the Recommendation or seek an extension of time to file objections within fourteen days
after being served with a copy of the Recommendation. Doc. 16 at 3 (citing 28 U.S.C. § 636(b)(1)). The
Recommendation was filed and mailed to the parties on September 24, 2018. The Court adopted the
Recommendation on October 15, 2018. Doc. 17. The Petitioner filed his objection on October 16, 2018.
Doc. 19.
       The Court construes the Petitioner’s objection (Doc. 19) as a motion for

reconsideration of the Magistrate Judge’s Recommendation. See McCoy v. Macon

Water Auth., 966 F. Supp. 1209, 1222 (M.D. Ga. 1997) (citing Fed. R. Civ. P. 54(b)).

Pursuant to Local Rule 7.6, “Motions for Reconsideration shall not be filed as a matter

of routine practice.” M.D. Ga. L.R. 7.6. “Reconsideration is appropriate only if the

movant demonstrates (1) that there has been an intervening change in the law, (2) that

new evidence has been discovered which was not previously available to the parties in

the exercise of due diligence, or (3) that the court made a clear error of law.” Bingham

v. Nelson, 2010 WL 339806, at *1 (M.D. Ga. 2010) (internal quotation marks and

citation omitted). The Petitioner included additional facts regarding his previous criminal

case to support his habeas petition, but at no point did he mention anything regarding

his failure to exhaust his state court remedies before bringing this habeas action in

federal court. 2 See generally Doc. 19.

       The Court has reviewed its previous Order (Doc. 17) for clear error. The Court

concludes that the Petitioner’s arguments in his motion (Doc. 19) do not warrant

rejection or modification of the Court’s adoption (Doc. 17) of the Magistrate Judge’s

Recommendation (Doc. 16). Accordingly, the Petitioner’s motion for reconsideration

(Doc. 19) is DENIED.

       SO ORDERED, this 7th day of November, 2018.



                                              S/ Marc T. Treadwell
                                              MARC T. TREADWELL, JUDGE
                                              UNITED STATES DISTRICT COURT


2Thus, even if the Petitioner had timely objected and the Court had reviewed the Recommendation (Doc.
16) de novo, the Court would have still adopted the Recommendation.

                                                 -2-
